UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MOHAMMED AHMED TAHER,                        :
                                             :
                      Petitioner,            :
                                             :
               v.                            :       Civil Action No. 06-1684 (GK)
                                             :
GEORGE W. BUSH, et al.,                      :
                                             :
                      Defendants.            :


                       ORDER GRANTING CONSENT MOTION
                    FOR RECONSIDERATION AND CLARIFICATION

       For good cause shown, and absent objection by the Government, the Petitioner’s Motion for

Reconsideration and Clarification is hereby granted; and it is further

       ORDERED, that the deadlines set forth in the Court’s January 21, 2009 Order are modified

as follows:

       l.      The Petitioner shall submit briefing in support of his view of the appropriate “enemy

combatant” definition as part of his Traverse or Motion for Summary Judgment.

       2.      The Government shall narrow its case and produce related exculpatory evidence and

other discovery by February 6, 2009.

       3.      The Government shall produce automatic discovery pursuant to Section I.E.1 of the

Case Management Orders, and exculpatory evidence pursuant to Section I.D.1 of the Case

Management Orders, by February 6, 2009.


January 22, 2009                                     /s/
                                                     Gladys Kessler
                                                     United States District Judge
Copies via ECF to all counsel of record